DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 03/14/2022.

Specification
4.	Applicant is reminded of the proper language and format for an abstract of the disclosure. The Abstract should be an adequate, clear and concise statement of the technical disclosure of the patent application, 37 C.F.R. 1.72(b). Also, the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words. The Abstract of the disclosure for the present application is objected to because it fails to satisfy these guidelines. Correction is required. See MPEP § 608.01 (b).

Response to Amendment
5.	Applicant’s amendments filed on 05/24/2022 have been entered. Claims 13-24 are pending in this application and Claims 13, 16 and 19 being independent.

Response to Arguments
6.	Applicant’s arguments, see pages 4-7, filed on 05/24/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The amendments to the claims are sufficient to overcome the 112 rejection; thus the 112 rejections of these claims have been withdrawn.

7.	Applicant's arguments, filed on 05/24/2022, with respect to the 103 rejection have been fully considered but they are not persuasive.
Applicant's Remarks, the applicant argues that (1) the combination of Gordon and George and Katoh, such a combination neither suggested nor deemed appropriate, fails to disclose numerous recited elements including, but not limited to: a plurality of vehicle condition sensors adapted to identify the vehicle's positional attitude, direction of motion, and speed within an environment at the current location, (2) With regards to claim 19, the combination of Gordon and George, such a combination neither suggested nor deemed appropriate, fails to disclose numerous recited elements including, but not limited to: presenting the augmented reality content, representing the virtual asset, to an operator of the vehicle at a position within a field-of-view of a see-through computer display based on the future geospatial location of the vehicle and a geospatial location, from the series of progressively changing content geospatial locations, representative of a time substantially the same as a time represented by the future geospatial location.The Examiner respectfully disagrees with these arguments. Regarding the first argument with claim 13, the claim language is too broad and didn’t provide details of the vehicle's positional attitude. Therefore, the location coordinates that describes the position and orientation of vehicle would broadly read on the vehicle's positional attitude. Besides, the position data and the attitude data are those of the vehicle, as recited by Applicant, are not claimed. All other limitations also discussed (See Office Action below). Also, it is respectfully noted that the combination of prior arts established a prima facie case of obviousness 103 rejection on independent claim. Thus, the Examiner respectfully submits that claim 13 is disclosed by the prior art.
Regarding the second argument with claim 19, the Applicant argues that claim 19 recites presenting the content to an operator of the vehicle. In fact, outputting the at least one optimized course to a display interface of the augmented reality environment on the separate device accessible to the user, as disclosed by Gordon, would broadly read on “to an operator of the vehicle”. All other limitations also discussed (See Office Action below). Also, it is respectfully noted that the combination of prior arts established a prima facie case of obviousness 103 rejection on independent claim. Thus, the Examiner respectfully submits that claim 19 is disclosed by the prior art.
On the Applicant's Remarks, the Applicant argues that the dependent claims are not taught by the prior art, insomuch as they depend from independent claims that are not taught by the prior art.  The Examiner respectfully disagrees with these arguments, for the reasons discussed above.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 13-15 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al., (“Gordon”) [US-2019/0212158-A1] in view of George et al., (“George”) [US-2019/0317718-A1], further in view of Katoh et al., (“Katoh”) [US-2018/0272231-A1]
Regarding claim 13, Gordon discloses an augmented reality system (Figs. 1, 7 and ¶0098-0099, a moving target navigation service 700 may facilitate efficient intersections between multiple users of an augmented reality service, each identified by an augmented reality (AR) identifier), comprising:
a geospatial location system (Fig. 1, target navigation device 120; ¶0029, target navigation device 120 may implement one or more types of location detecting systems that may detect one or more types of locations and movement including, but not limited to, a global positioning system (GPS)) adapted to identify a current location of a vehicle (¶0027-0028, target navigation device 120 monitors locations of a moving target, illustrated as “T” in FIG. 1 […] the moving target “T” may represent one or more types of moving entities […] including, but not limited to, … one or more vehicles, one or more transit vehicles, and one or more other movable objects; ¶0045, in identifying a starting location, starting point “S” 140 may identify one or more of location coordinates, including a current location or a future location; ¶0090, moving target service 110 provides a current location of a moving target to user path device 130; Fig. 7, target navigation device 710 and ¶0105, The augmented reality service, through augmented reality interface 712 and augmented reality interface 752, may include current location information for both the user and the moving target and may show each of the user and moving target the relative location of the other);
a plurality of vehicle condition sensors (¶0034, one or more sensors) adapted to identify the vehicle’s positional attitude, direction of motion, and speed within an environment at the current location (¶0028, the moving target “T” may represent one or more types of moving entities […] including, but not limited to, … one or more vehicles, one or more transit vehicles, and one or more other movable objects; ¶0038, directions for the user to intersect with moving target “T”, shown moving in monitored path 122 [direction of motion]; ¶0043-0045, moving target service 110 may determine whether there is a particular direction from which the moving target should be approached [direction of motion] to increase the probability that the user will intersect with the moving target […] one or more of the predicted future locations, including a direction, elevation, and speed of approach […] starting point “S” 140 may identify one or more of location coordinates [positional attitude], including a current location or a future location);

a data storage module (Fig. 10, mass storage device 1018) adapted to store the data from the geospatial location system (Fig. 1, target navigation device 120; ¶0029, target navigation device 120 may implement one or more types of location detecting systems that may detect one or more types of locations and movement including, but not limited to, a global positioning system (GPS)), plurality of vehicle condition sensors (¶0034, one or more sensors)  with a time of acquisition of each respective type of data (¶0030, monitors multiple locations of a moving target “T”, and records a time associated with each location [time of acquisition]; ¶0037, context record 128 may indicate the type of transportation [vehicle condition] typically used by the user or the moving target for the type of event; ¶0043, moving target service 110 may determine whether there are limitations to the accessibility of any predicted future locations that require approaching the predicted future location from a particular direction, elevation, or speed [vehicle condition]); and
a processor (Fig. 10, processor 1012) adapted to present geospatially located augmented reality content  based, at least in part, on vehicle’s current location and positional attitude (¶0005, output, by the computer, the at least one optimized course to a display interface of the augmented reality environment on the separate device accessible to the user [present geospatially located augmented reality content]; ¶0100, an augmented reality environment may represent a digital environment that reflects an intersection between a virtual environment or virtual elements and a physical, real-world environment […] an augmented reality environment may represent a live view of a physical, real-world environment with elements that are augmented by computer-generated or extracted real-world sensory input, such as, but not limited to, sound, video, graphics, haptics, or GPS data [present geospatially located augmented reality content]; ¶0028, the moving target “T” may represent one or more types of moving entities […] including, but not limited to, … one or more vehicles, one or more transit vehicles, and one or more other movable objects; ¶0043, determine whether there are limitations to the accessibility of any predicted future locations that require approaching the predicted future location from a particular direction, elevation, or speed [positional attitude]; ¶0045, in identifying a starting location, starting point “S” 140 may identify one or more of location coordinates, including a current location or a future location [current location and positional attitude]).
Gorden, however, fails to specifically disclose a helmet position sensor system adapted to determine a location of a helmet within the vehicle and a viewing direction of a pilot wearing the helmet the helmet comprising a see-through computer display through which the pilot is enabled to see an environment outside of the vehicle with computer content overlaying the environment to create an augmented reality view of the environment for the pilot; store the data from the helmet position sensor with a time of acquisition; present geospatially located augmented reality content to the helmet.
George discloses 
a helmet position sensor system (George- Fig. 6, the head tracking system 408 may include sensors 602) adapted to determine a location of a helmet within the vehicle (George- Fig. 9 is a view of a pilot wearing the head wearable device in a cockpit of the aircraft; ¶0074, The head tracking system 408 may be configured to determine the position and orientation of the user's head relative to the environment at least in part based on information obtained from the flight dynamic sensors 310 and/or the inertial measurement unit 302) and a viewing direction of a pilot wearing the helmet the helmet comprising a see-through computer display through which the pilot is enabled to see an environment outside of the vehicle with computer content overlaying the environment to create an augmented reality view of the environment for the pilot (George- ¶0006, displaying, by a transparent display implemented in or on a head wearable device, first content to a user of the head wearable device; ¶0040, the processor 114 may be configured to generate a virtual image (e.g., a virtual scene image) corresponding to a field of view of the wearer of the head wearable device 102 [viewing direction of a pilot]; ¶0065, receive data (e.g., image data associated with images (e.g., assets and battlespace features) to be overlaid on a user's field of view and/or overlaid on a virtual image of an environment [an augmented reality view of the environment for the pilot] and/or virtual image data associated with virtual images of an environment); ¶0064, the augmented reality displays 412 may be configured to present content to the user while allowing the user to view a real world environment outside of the head wearable device 140 through the augmented reality displays 412 [to see an environment outside of the vehicle]; ¶0075, generating images aligned with the user's field of view; ¶0076, determine a direction between a determined location of a user's eye and a determined location of a vergence point for each of a user's eyes [viewing direction]); 
present geospatially located augmented reality content to the helmet (George- ¶0027-0028, the head wearable device may be configured to present augmented reality content […] The head wearable device may be configured to present augmented reality content, virtual reality content, or a combination of augmented and virtual reality content to the user depending on the position of the at least one non-transparent display; ¶0040, the processor 114 may be configured to generate a virtual image (e.g., a virtual scene image) corresponding to a field of view of the wearer of the head wearable device 102 [present content to the helmet]);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Gordon to incorporate the teachings of George, and apply the head wearable device into Gordon so a helmet position sensor system adapted to determine a location of a helmet within the vehicle and a viewing direction of a pilot wearing the helmet the helmet comprising a see-through computer display through which the pilot is enabled to see an environment outside of the vehicle with computer content overlaying the environment to create an augmented reality view of the environment for the pilot.
Doing so would assist pilots in various tasks, such as navigation, situational awareness, and training.
The prior art, however, fails to specifically disclose to store the data from the helmet position sensor with a time of acquisition.
Katoh discloses
store the data from the helmet position sensor with a time of acquisition (Katoh- ¶0040, The control unit 10 may be implemented by a CPU or a GPU (Graphics Processing Unit) included in the HMD 100 by reading a computer program into a main memory and executing the computer program. For example, the control unit 10 associates sensor data input from the acceleration sensor 16, the angular velocity sensor 18, and the geomagnetic sensor 20 with time data, and transmits the sensor data associated with the time data to the game machine 200; ¶0057-0058, the extrapolating unit 52 predicts the value of the position and attitude of the HMD 100 at other than the specific time on the basis of 60 samples per second of the final value of the position and attitude of the HMD 100 and sensor data at each time (1000 samples per second). For example, the value of the position and attitude of the HMD 100 at other than the specific time may be predicted according to a displacement direction of the position or attitude of the HMD 100 which displacement direction is indicated by sensor data, and the predicted value may be stored in the state data retaining unit 54 in association with each time […] The determining unit 48 stores the sensor data obtained by the sensor data obtaining unit 42 in the state data retaining unit 54 as it is in association with time data); 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Gordon/George to incorporate the teachings of Katoh, and apply the sensor data associated with the time data of the HMD into Gordon/George in order to store the data from the geospatial location system, plurality of vehicle condition sensors and the helmet position sensor with a time of acquisition of each respective type of data.
Doing so would assist in achieving both quickness and accuracy of information processing that estimates at least one of a position and an attitude of of a predetermined object (an HMD). 

Regarding claim 14, Gordon in view of George and Katoh, discloses the augmented reality system of claim 13, and further discloses wherein the processor (Fig. 10, processor 1012) is further adapted to analyze the stored data and generate a trend of the vehicle’s locations, speed and conditions over a period of time (Gordon- ¶0028, the moving target “T” may represent one or more types of moving entities […] including, but not limited to, … one or more vehicles, one or more transit vehicles, and one or more other movable objects; ¶0033, a history of previously monitored paths of the target [trend of the vehicle’s locations]; ¶0037, a history of previously monitored paths of the user [trend of the vehicle’s locations] […] context record 128 may indicate the type of transportation [vehicle condition] typically used by the user or the moving target for the type of event; ¶0044-0045, one or more of the predicted future locations, including a direction, elevation, and speed of approach […] starting point “S” 140 may identify one or more of location coordinates, including a current location or a future location; ¶0048, generating a navigation course and directing user navigation along optimized navigation course 142 [generate a trend of the vehicle’s locations] […] navigation interface 150 may access a separate general navigation service for generating optimized navigation course 142 based on one or more locations and course recommendations in optimized course 138; ¶0102, Moving target service 110 may analyze and collect context record 728 [analyze the stored data], specifying historical information for routes; ¶0118, context record generator 940 may implement a movement history interface 946 that accesses records of a history [analyze the stored data] of movement of one or more of the target and the user), the processor (Fig. 10, processor 1012) further adapted to extrapolate the trend into a future period of time to produce a future predicted vehicle location and future positional attitude (Gordon- ¶0028, the moving target “T” may represent one or more types of moving entities […] including, but not limited to, […] one or more vehicles, one or more transit vehicles, and one or more other movable objects; ¶0035, at least one optimized course for one or more users to follow to intersect with moving target “T” at one or more predicted future locations of moving target “T” […] a predicted future location 144, a predicted future location 146, and a predicted future location 148 illustrate examples of predicted future locations of moving target “T” [future predicted vehicle location]; Katoh- ¶0057, the extrapolating unit 52 extrapolates a value of the position and attitude of the HMD 100 at other than the specific time. Other than the specific time includes a future time. Specifically, the extrapolating unit 52 predicts the value of the position and attitude of the HMD 100 at other than the specific time).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Gordon/George to incorporate the teachings of Katoh, and apply extrapolating a value of the position and attitude into Gordon/George in order to store the data from the geospatial location system, plurality of vehicle condition sensors and the helmet position sensor with a time of acquisition of each respective type of data.
The same motivation that was utilized in the rejection of claim 13 applies equally to this claim.


Regarding claim 15, Gordon in view of George and Katoh, discloses the augmented reality system of claim 14, and further discloses wherein a geospatial location and a perspective of the content is generated based, at least in part, on the future predicted vehicle location and future positional attitude and presented at a time approximating the future time used to generate the content (Gordon- ¶0028, the moving target “T” may represent one or more types of moving entities […] including, but not limited to, […] one or more vehicles, one or more transit vehicles; ¶0035, at least one optimized course for one or more users to follow to intersect with moving target “T” at one or more predicted future locations of moving target “T” […] a predicted future location 144, a predicted future location 146, and a predicted future location 148 illustrate examples of predicted future locations of moving target “T” [future predicted vehicle location]; ¶0045, starting point “S” 140 may identify one or more of location coordinates [positional attitude], including a current location or a future location; George- ¶0040, Based at least on the position and orientation data, the processor 114 may be configured to generate a virtual image (e.g., a virtual scene image) corresponding to a field of view of the wearer of the head wearable device 102 [a perspective of the content is generated]; Katoh- ¶0057, Other than the specific time includes a future time. Specifically, the extrapolating unit 52 predicts the value of the position and attitude of the HMD 100 at other than the specific time [future positional attitude and presented at a time approximating the future time]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Gordon to incorporate the teachings of George/Katoh, and apply field of view and predicting the value of the position and attitude into Gordon so a geospatial location and a perspective of the content is generated based, at least in part, on the future predicted vehicle location and future positional attitude and presented at a time approximating the future time used to generate the content.
The same motivation that was utilized in the rejection of claim 13 applies equally to this claim.


The method of claims 16-18 are similar in scope to the functions performed by the apparatus of claims 13-15 and therefore claims 16-18 are rejected under the same rationale.


10.	Claims 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al., (“Gordon”) [US-2019/0212158-A1] in view of George et al., (“George”) [US-2019/0317718-A1] 
Regarding claim 19, Gordon discloses a method of positioning augmented reality content (¶0003, The method is directed to the computer system outputting the at least one optimized course to a display interface of the augmented reality environment on the separate device accessible to the user), comprising:
receiving a series of progressively changing content geospatial locations representing future movement of a virtual asset within a virtual environment (Fig. 1 shows one or more predicted future locations of moving target “T” [a virtual asset]; ¶0035, moving target service 110 accesses monitored locations 124 for moving target “T” as monitored by target navigation device 120 and calculate at least one optimized course for one or more users to follow to intersect with moving target “T” at one or more predicted future locations of moving target “T” […] a predicted future location 144, a predicted future location 146, and a predicted future location 148 illustrate examples of predicted future locations of moving target “T” [a series of progressively changing content geospatial locations representing future movement of a virtual asset]; ¶0100, an augmented reality environment may represent a virtual environment [virtual environment]);
receiving a series of progressively changing vehicle geospatial locations (Fig. 1 shows monitored path 122 as a series of progressively changing geospatial locations (location 112, a location 114, a location 116, and a location 118); ¶0028, the moving target “T” may represent one or more types of moving entities […] including, but not limited to, one or more persons, one or more animals, one or more vehicles, one or more transit vehicles, and one or more other movable objects; ¶0030, monitors multiple locations of a moving target “T”, and records a time associated with each location, to detect a path of a moving target, as illustrated by monitored path 122 […] monitored path 122 illustrates the sequential ordering of locations of a target detected by target navigation device 120 of a location 112, a location 114, a location 116, and a location 118 [a series of progressively changing vehicle geospatial locations]), each associated with a then current acquisition time (¶0030, monitors multiple locations of a moving target “T”, and records a time associated with each location [each associated with an acquisition time]), representing movement of a real vehicle in a real environment (¶0003, one or more moving virtual targets only accessible within the augmented reality environment when each device is physically present at one or more particular locations within a real world environment), wherein the virtual environment geospatially represents the real environment (¶0003, one or more moving virtual targets only accessible within the augmented reality environment when each device is physically present at one or more particular locations within a real world environment; ¶0100, an augmented reality environment may represent a virtual environment [virtual environment]);
predicting, based on the series of vehicle locations and related acquisition times (Fig. 1 shows the series of vehicle locations (location 112, 114, 116, and 118); ¶0028, the moving target “T” may represent one or more types of moving entities […] including, but not limited to, […] one or more vehicles, one or more transit vehicles, and one or more other movable objects; ¶0030, monitors multiple locations of a moving target “T”, and records a time associated with each location [related acquisition times], to detect a path of a moving target, as illustrated by monitored path 122 […] monitored path 122 illustrates the sequential ordering of locations of a target detected by target navigation device 120 of a location 112, a location 114, a location 116, and a location 118 [the series of vehicle locations]), a future geospatial location of the vehicle (¶0028, the moving target “T” may represent one or more types of moving entities […] including, but not limited to, […] one or more vehicles, one or more transit vehicles, and one or more other movable objects; ¶0035, at least one optimized course for one or more users to follow to intersect with moving target “T” at one or more predicted future locations of moving target “T” […] a predicted future location 144, a predicted future location 146, and a predicted future location 148 illustrate examples of predicted future locations of moving target “T” [future geospatial location of the vehicle]); and
presenting the augmented reality content, representing the virtual asset (Fig. 1 shows multiple locations of a moving target “T” [the virtual asset]), to an operator of the vehicle at a position within a field-of-view  based on the future geospatial location of the vehicle and a geospatial location (Fig. 1 shows the future geospatial location of the vehicle (a predicted future location 144, a predicted future location 146, and a predicted future location 148) and a geospatial location (a location 112, a location 114, a location 116, and a location 118); ¶0003, The method is directed to the computer system outputting the at least one optimized course to a display interface of the augmented reality environment on the separate device accessible to the user [presenting the augmented reality content]; ¶0100-0101, an augmented reality environment may represent a live view of a physical, real-world environment with elements that are augmented by computer-generated […] within the augmented reality environment, the selection of virtual elements visible to the user in the augmented reality interface include those elements only provided to users who are physically present within AR area 702. The other user, AR ID 721, may view other selections of virtual targets within the augmented reality environment provided only to users who are physically present within the AR area around the other user's location [presenting the augmented reality content to an operator within a field-of-view]), from the series of progressively changing content geospatial locations (Fig. 1 shows monitored path 122 as a series of progressively changing content geospatial locations (locations 112, 114, 116, 118) representing future movement of moving target “T”), representative of a time substantially the same as a time represented by the future geospatial location (¶0030, monitors multiple locations of a moving target “T”, and records a time associated with each location [a time substantially the same], to detect a path of a moving target, as illustrated by monitored path 122; ¶0045, in identifying a starting location, starting point “S” 140 may identify one or more of location coordinates, including a current location or a future location, and a range of locations […]  in identifying a starting time, starting point “S” 140 may identify a particular time, including a current time or a future time; ¶0080, target navigation device 120 provides monitored locations 124 to moving target service 110, including multiple locations in monitored path 122, each marked by a timestamp. Moving target service 110 receives the locations of monitored path 122, with time stamps, and detects a direction of travel based on the order of timestamps at the locations).
Gorden, however, fails to specifically disclose a field-of-view of a see-through computer display.
George discloses 
a field-of-view of a see-through computer display (George- ¶0006, displaying, by a transparent display implemented in or on a head wearable device, first content to a user of the head wearable device; ¶0040, the processor 114 may be configured to generate a virtual image (e.g., a virtual scene image) corresponding to a field of view of the wearer of the head wearable device 102; ¶0065, receive data (e.g., image data associated with images (e.g., assets and battlespace features) to be overlaid on a user's field of view and/or overlaid on a virtual image of an environment and/or virtual image data associated with virtual images of an environment); ¶0075, generating images aligned with the user's field of view);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Gordon to incorporate the teachings of George, and apply the transparent display implemented in or on a head wearable device into Gordon for presenting the augmented reality content to an operator of the vehicle at a position within a field-of-view of a see-through computer display.
Doing so would assist pilots in various tasks, such as navigation, situational awareness, and training.

Regarding claim 20, Gordon in view of George, discloses the method of claim 19, and further discloses wherein the virtual environment is a training environment for the operator of the vehicle (George- ¶0002, Some existing head worn displays use either augmented reality or virtual reality technologies to assist pilots in various tasks, such as navigation, situational awareness, and training; ¶0004, Virtual reality head wearable devices are currently being used for simulation and training) and the virtual asset represents at least one of a friendly asset, enemy asset, airplane, missile, ground asset and space asset (George- ¶0065, receive data (e.g., image data associated with images (e.g., assets and battlespace features) to be overlaid on a user's field of view […] graphical images (e.g., symbology, text, and/or depictions), which, for example, may represent teamed assets and battlespace features. Assets may refer to vehicles (manned vehicles and/or unmanned vehicles; e.g., aircraft (e.g., manned aircraft and/or unmanned aerial systems (UASs)), spacecraft, ground vehicles (e.g., automobiles and/or tanks), ships, and/or submarines), soldiers, military installations, and/or bases; likewise, teamed assets may refer to friendly assets).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Gordon to incorporate the teachings of George, and apply the training and assets into Gordon so the virtual environment is a training environment for the operator of the vehicle and the virtual asset represents at least one of a friendly asset, enemy asset, airplane, missile, ground asset and space asset.
The same motivation that was utilized in the rejection of claim 19 applies equally to this claim.

Regarding claim 21, Gordon in view of George, discloses the method of claim 19, and further discloses wherein the future movement of the virtual asset is at least partially based on the series of progressively changing vehicle geospatial locations (Gordon- Fig. 1 shows one or more predicted future locations of moving target “T” [a virtual asset]. A path of a moving target, as illustrated by monitored path 122 illustrates the sequential ordering of locations (112, 114, 116, 118) of a target detected by target navigation device 120 that would at least partially based on the series of progressively changing vehicle geospatial locations as illustrated by moving target “T” at one or more predicted future locations (144, 146, 148) of moving target “T”. Also see ¶0030, 0035).

Regarding claim 22, Gordon in view of George, discloses the method of claim 19, and further discloses wherein the prediction of the future geospatial location of the vehicle (see Claim 19 rejection for detailed analysis) is based at least in part on past geospatial vehicle locations identified by a sensor system affixed to the vehicle that periodically communicates a then current geospatial location (Gordon- ¶0049, user path device 130 may periodically or continuously monitor the location of user path device 130 through a location detection system; George- Fig. 3 is a view of the aircraft sensors of the aircraft; ¶0057, Each of the aircraft sensors 122 may be configured to sense a particular condition(s) external to the aircraft 102 or within the aircraft 102 and output data associated with particular sensed condition(s) to one or more onboard devices or onboard systems (e.g., the communication system 104, the computing devices 112, the aircraft sensors 122); 
wherein the past geospatial vehicle locations are interpolated to form a past vehicle location trend (Gordon- ¶0033, a history of previously monitored paths of the target [past vehicle location trend]; ¶0037, a history of previously monitored paths of the user).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Gordon to incorporate the teachings of George, and apply the aircraft sensors into Gordon so the prediction of the future geospatial location of the vehicle is based at least in part on past geospatial vehicle locations identified by a sensor system affixed to the vehicle that periodically communicates a then current geospatial location.
The same motivation that was utilized in the rejection of claim 19 applies equally to this claim.

Regarding claim 23, Gordon in view of George, discloses the method of claim 22, and further discloses wherein the prediction of the future geospatial location of the vehicle (see Claim 19 rejection for detailed analysis) is further based on an extrapolation based at least in part on the past vehicle trend (Gordon- ¶0033, a history of previously monitored paths of the target [past vehicle trend]; ¶0037, a history of previously monitored paths of the user; ¶0118, a movement history interface 946 that accesses records of a history of movement of one or more of the target and the user; ¶0131, movement history interface 946 may access movement history 994 in identifying context for future intersect requests.).

Regarding claim 24, Gordon in view of George, discloses the method of claim 19, and further discloses wherein the vehicle is further represented by an attitude within the real environment (George- ¶0058, various flight conditions or aircraft conditions may include altitude, aircraft location (e.g., relative to the earth), aircraft orientation (e.g., relative to the earth) [attitude of the vehicle]) and the virtual asset is represented by an attitude within the virtual environment (Gordon- Fig. 1 shows one or more predicted future locations of moving target “T” [a virtual asset]; George- ¶0065, the processor 402 may be configured to receive data (e.g., image data associated with images (e.g., assets and battlespace features) to be overlaid on a user's field of view and/or overlaid on a virtual image of an environment and/or virtual image data associated with virtual images of an environment) […] Such received data may be aligned with determined position and determined orientation of the head of the user relative to the environment [attitude of the vehicle]) and the presentation of the augmented reality content is further based on the attitude of the vehicle and the attitude of the virtual asset (George- ¶0040, Based at least on the position and orientation data, the processor 114 may be configured to generate a virtual image (e.g., a virtual scene image) corresponding to a field of view of the wearer of the head wearable device 102 [content is further based on the attitude of the vehicle]; ¶0065, the processor 402 may be configured to receive data (e.g., image data associated with images (e.g., assets and battlespace features) to be overlaid on a user's field of view and/or overlaid on a virtual image of an environment and/or virtual image data associated with virtual images of an environment) [content is further based on the attitude of the virtual asset] […] The processor 402 may be configured to output the graphical images to the augmented reality displays 412 and/or the virtual reality displays 414 for presentation to the user).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Gordon to incorporate the teachings of George, and apply the aircraft orientation and virtual asset sensors into Gordon so the vehicle is further represented by an attitude within the real environment and the virtual asset is represented by an attitude within the virtual environment and the presentation of the augmented reality content is further based on the attitude of the vehicle and the attitude of the virtual asset.
The same motivation that was utilized in the rejection of claim 19 applies equally to this claim.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619